                Case 1:16-cv-03430-RA Document 141 Filed 09/03/20 Page 1 of 2


                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 RAPTOR TRADING SYSTEMS, INC.,                                     DATE FILED: 9-3-20

                             Plaintiff,
                                                                      16-CV-3430 (RA)
                        v.
                                                                           ORDER
 BETH, et al.,

                             Defendants.



 WALLACH, et al.,

                             Plaintiffs,
                                                                      16-CV-5392 (RA)
                        v.
                                                                           ORDER
 LARDOS, et al.,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

       For the reasons stated at today’s hearing, summary judgment is granted to Plaintiff Raptor on

Defendants Wallach and Beth’s counterclaim for declaratory relief that “all principal and interest owed

under the Promissory Note be accelerated and be deemed immediately due and owing.” Dkt. 53 ¶ 135(c).

The remainder of the parties’ summary judgment motions are denied.

       It is further ordered that no later than September 17, 2020, the parties shall submit a joint letter

to the Court:

       (1) proposing a schedule for additional discovery and trial,

       (2) informing the Court whether the parties consent to resume settlement negotiations before a

       magistrate judge or mediation,
              Case 1:16-cv-03430-RA Document 141 Filed 09/03/20 Page 2 of 2



         (3) informing the Court whether the parties intend to proceed with a bench trial or a jury trial,

         and whether they consent to holding trial remotely, and

         (4) addressing whether the issues presented in pending motions at Dkt. 112 and Dkt. 115 in case

         No. 16-cv-3430 and at Dkt. 97 and Dkt. 100 in case No. 16-cv-5392 still require resolution.

         The Clerk of Court is respectfully directed to terminate the motions pending at Dkt. 100 and Dkt.

104 in case No. 16-cv-3430 and the motions pending at Dkt. 85 and Dkt. 89 in case No. 16-cv-5392.

SO ORDERED.

Dated:      September 3, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
